DETAILED ACTION
Formal Matters
1.	This application is in condition for allowance except for the following formal matters:  

In claim 9, “the chemical formula” lacks an antecedent basis.


Allowable Subject Matter
2.	Claims 1-37, insofar as in compliance with the formal matter detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated assembly and a method of forming an integrated assembly with all exclusive limitations as recited in claims 1, 16 and 28,
the integrated assembly of claim 1 comprising a memory region, a second region adjacent the memory region, a panel extending across the memory array region and the second region, the panel having a bottom surface, the panel having a first portion supported by a region of a conductive expanse and having a second portion adjacent the first portion,
which may be characterized in that the panel separates one memory block region from another, that a first region of the bottom surface is adjacent an upper surface of the conductive expanse, and a second region of the bottom surface of the panel is within the second portion and is elevationally offset relative to the first region of the bottom surface;
the integrated assembly of claim 16 comprising a memory array region including channel pillars, a staircase region offset from the memory array region and comprising regions of conductive levels of the memory array region, a first conductive expanse within the memory array region and electrically coupled with the channel pillars, a second conductive expanse within the staircase region, and a panel extending across the memory array region, an interconnect region and the staircase region, the panel having a first portion supported by a 
which may be characterized in that the panel separates one memory block region from another, and in that the second portion of the panel has a bottom surface which is elevationally offset relative to bottom surfaces of the first and third portions;
the method of claim 28 comprising forming a construction having a memory array region, a staircase region, and an intervening region between the staircase region and the memory array region, the construction comprising a first conductive expanse in the memory array region and a second conductive expanse in the staircase region, forming a slit to extend through the stack, the slit having a first portion along the first conductive expanse of the memory array region, having a second portion along a bridging structure of the intervening region, and having a third portion along the second expanse of the staircase region,
which may be characterized in that the bridging structure is at a second elevational level which is different from a first elevational level of the first and second conductive expanses, that the slit spaces a first memory block region from a second memory block region, and in forming one or more materials within the slit.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02-18-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818